Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 11 November 2020.  Claims 1-20 remain pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (USPG Pub No. 20150199699A1; Milton hereinafter) in view of LaFever et al (USPG Pub No. 20160283745A1; LaFever hereinafter).

As for Claim 1, Milton teaches, A method that includes one or more processing devices performing operations comprising:
receiving a query, from a client computing device, for a sensitive database stored in a secured storage device that the client computing device is unauthorized to access, the sensitive database comprising a plurality of sensitive data records, each sensitive data record having at least one sensitive attribute (see Fig. 1; see pp. [0043-0046]; e.g., the reference of Milton teaches of issuing/receiving query requests for content pertaining to one or more user-profile records located within a user profile repository of a geographic information system, where, as described within Applicant’s disclosure at least within paragraph [0003], “Sensitive data” can be data containing identity information about individuals like customers or patients and is considered equivalent to Milton’s “user-profile records” containing private information pertaining to a particular user.  Paragraph [0045] teaches of utilizing at least a “user-profile repository” which includes a plurality of user-profile records, each corresponding to the profile of a given user or a given mobile device. The cited paragraph [0045] notes that a cell phone number of one or more user-profile records can be one or more of an object/attribute that is hashed for enhanced user privacy and used to match and locate a user account as a user privacy mechanism, where Examiner considers the cell phone number to be at least one sensitive attribute.  Paragraph [0046] provides an example of publishers operating a content server {device} and issuing a query to the geolocation analytics platform identifying one or more user-profile records, such as a hashed value of a user account number or phone number, and responding with the attributes of the 
generating an aggregated database by calculating statistics for the at least one sensitive attribute of sensitive data records in each of the aggregation groups (see pp. [0048-0053]; e.g., Audience and Zone repositories, as well as additional repositories such as user-profile and visit-metrics repositories generated by the system of Milton, function as one or more of a generated “aggregated database” by calculating statistics such as calculating a distance along links and paths adhering to threshold limits, designating as outliers those points/outliers not corresponding to clusters and/or indicating the degree to which content targeted to particular users succeeded in driving users to visit a targeted geographic location, for example. An index can be created for each attribute that identifies tiles of a geographic information system where users have calculated scores above a predetermined threshold for the respective attribute which mat co-occur at various times.  An audience repository may contain audience membership information which was pre-calculated prior to receiving queries based on geographic location, user identifiers, given time, etc., indicating membership in a given audience); and
causing the aggregated database to be accessible by the client computing device (see pp. [0093]; e.g., the reference of Milton teaches of utilizing one or more of a plurality of devices, such as a client device, for the issuance of queries against repositories aggregated.  Cited paragraph [0045] teaches of publishers operating a content server and issuing a query to the geolocation analytics platform identifying one 
The reference of Milton does not appear to explicitly recite the limitations of, “identifying a linking key in the sensitive database, the linking key associating the sensitive database with a grouping database, wherein the grouping database  comprises the linking key and a field for a grouping identifier”, “joining the sensitive database with the grouping database through the linking key”, “compressing the sensitive database by aggregating the plurality of sensitive data records into aggregation groups based on the grouping identifier” and “inserting a trace link field in the aggregated database linking aggregated data records of the aggregated database to corresponding sensitive data records in the sensitive database, wherein the trace link field of an aggregated data record contains multiple trace links linking to respective multiple sensitive data records used to generate the aggregated data record”.
The reference of LaFever recites the limitations of, 
“identifying a linking key in the sensitive database, the linking key associating the sensitive database with a grouping database, wherein the grouping database  comprises the linking key and a field for a grouping identifier” (see Fig. 1L, 6B; see pp. 
“joining the sensitive database with the grouping database through the linking key” (see pp. [0457-0459]; e.g., according to the cited paragraph [0457], A triggering operation carried out by a trusted party would issue time sensitive AKs/RKs with respect to portions of appropriate data at specified levels of obfuscation or transparency depending on the type of incident.  Policy external to the system would be utilized to determine which information may be relevant for different incidents and stages of incidents, so as to control the integration and presentation of relevant and irrelevant sensitive information being released based on the one or more AKs/RKs maintained in a DDID obfuscated state by the emergency response database);
“compressing the sensitive database by aggregating the plurality of sensitive data records into aggregation groups based on the grouping identifier” (see pp. [0022], [0569-0571]; e.g., as taught within at least paragraph [0022], the combination of one or more of a DDID and any data elements associated with the DDID during a temporally unique period of time is referred to as a temporal data representation “TDR”.  In relation to the formation of TDRs, paragraphs [0569-0571] of LeFever teach of initiating the “re-aggregation” of attribute combinations performed through the use of a maintenance module that handles relationship information between and among DDID and attribute combinations making up TDRs by means of AKs and/or RKs residing at a privacy server, and causing for TDRs to be newly formed based on expired or reintroduced DDIDs to the system, for example, considered equivalent to Applicant’s teaching of 
“inserting a trace link field in the aggregated database linking aggregated data records of the aggregated database to corresponding sensitive data records in the sensitive database, wherein the trace link field of an aggregated data record contains multiple trace links linking to respective multiple sensitive data records used to generate the aggregated data record” (see pp. [0513-0514], [0517]; e.g., the reference of LaFever teaches of providing a method to designate data fields that contain primary/secondary “quasi-identifying” data elements that reveal some information about a person, but not their true identity, using at least a “R-DDID”, which is a “Replacement DDID” used to replace a primary identifying data element and de-reference {i.e. point} to the value of one or more data elements, considered equivalent in function to Applicant’s inserted “trace link field”, as multiple links are directed/point towards multiple sensitive data records.  A-DDIDs refer to DDIDs used to replace an identifying data element and de-reference {i.e. point} to the value of a data element, conveying a range/association with the data element and its value, and covering multiple fields).
The combined references of Milton and LaFever are considered analogous art for being within the same field of endeavor as the claimed invention, which is large-scale data analytics, improving data security, privacy and accuracy.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed 

As for Claim 2, Milton teaches, wherein the plurality of sensitive data records in the sensitive database corresponds to a plurality of individuals, and wherein the grouping identifier comprises a census block to which each of the plurality of individuals belongs (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a geographic information system.   An audience repository can be created and maintained for storing records by which audience membership may be determined  by an audience classifier dependent on a given user identifier. A zone repository is populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  According to paragraph [0050], select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms. Paragraph [0039] of Milton provides similar teachings in which the geographic information system incorporates a plurality of tile/feature records corresponding to a different subset of a geographic area and provides 

As for Claim 3, Milton teaches, wherein aggregating the plurality of sensitive data records into aggregation groups is performed based on the census block (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a geographic information system.   An audience repository can be created and maintained for storing records by which audience membership may be determined  by an audience classifier dependent on a given user identifier. A zone repository is populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  According to paragraph [0050], select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms.  Geographical zones and tiles can be established within the system of Milton, considered equivalent to Applicant’s “census block”).

As for Claim 4, Milton teaches, wherein aggregating the plurality of sensitive data records into aggregation groups comprises:

in response to determining that the number of individuals belonging to a census block is equal to or exceeding the threshold, aggregating sensitive data records corresponding to the individuals in the census block into an aggregation group (see pp. [0050-0052]; e.g., in collaboration with at least a visit-metric repository created by a visitation rate module and adhering to one or more threshold values, utilizing a programmatic content targeter, which automatically determines whether to provide content and which content to provide based on the time of the request and/or classification of audiences or zones.  Paragraph [0076] teaches of the fast retrieval and classification of data based on audience member functions calculated within particular time frames for 

As for Claim 5, Milton teaches, wherein aggregating the plurality of sensitive data records into aggregation groups further comprises:
determining that each of a plurality of census blocks within a geographical unit has a number of individuals below the threshold (see pp. [0046]; e.g., the reference of Milton teaches of creating an index within the geographic information system for each user attribute at each division in time, where the indices may be queried to provide responses relating to where users having a given attribute or combination of attributes tend to co-occur, such as “weekend golfers in the state of Texas”, for example. As stated within paragraph [0048], an audience member vector can be calculated based on a given geographic location, a given user identifier such as a device identifier, and a given time and/or a weighted combination of features deriving at least an attribute score to be compared against a determined threshold value. Audience and Zone repositories, as well as additional repositories potentially generated by the system of Milton, such as a visit-metrics repository, function as one or more of a generated “aggregated database” by calculating statistics such as calculating a distance along links and paths adhering to threshold limits, designating as outliers those points/outliers not corresponding to clusters and/or indicating the degree to which content targeted to particular users succeeded in driving users to visit a targeted geographic location, for example.  As discussed within 
in response to determining that each of the plurality of census blocks has a number of individuals below the threshold, aggregating sensitive data records for the individuals in the plurality of census blocks into an aggregation group based on a total number of the individuals in the plurality of census blocks equal to or exceeding the threshold (see pp. [0050-0052]; e.g., As discussed within paragraphs [0050-0051], outliers are determined through the execution of a density-based clustering algorithm, where outliers represent points excluded from a graph that do not correspond to clusters and/or zones.  Paragraph [0051] discusses an instance where audiences from a group of audiences failing to satisfy a visitation threshold of the visitation-metrics repository, for example, and dynamically unselecting those audiences from the fine-tuning of audience classification algorithms or select audiences.  A programmatic content targeter works in collaboration with the components of Milton and automatically determines whether to provide content and which content to provide based on classification of audiences and zones).

As for Claim 6, Milton teaches, wherein aggregating the plurality of records into aggregation groups further comprises:
designating as outliers those points/outliers not corresponding to clusters and/or indicating the degree to which content targeted to particular users succeeded in driving users to visit a targeted geographic location, for example.  As discussed within paragraphs [0050-0051], outliers are determined through the execution of a density-based clustering algorithm, where outliers represent points excluded from a graph that do not correspond to clusters and/or zones.  Paragraph [0051] discusses an instance where audiences from a group of audiences failing to satisfy a visitation threshold of the visitation-metrics repository, and dynamically unselecting those audiences from the fine-tuning of audience classification algorithms or select audiences); and


As for Claim 7, Milton teaches, wherein aggregating sensitive data records for the individuals into aggregation groups comprises imputing nation-wide statistics to sensitive data records in the sensitive database that are not associated with a valid census block code (see pp. [0049-0050]; e.g., the reference of Milton teaches of a zone repository populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  Select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, 


Claims 8-11 & 15 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 1-5 & 7, respectively.  Accordingly, Claims 8-11 & 15 are rejected for substantially the same reasons as presented above for Claims 1-5 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Milton; see Fig. 4; see pp. [0085-0090]; e.g., method for implementation integrating hardware and software components).

As for Claim 12, Milton teaches, wherein the geographical unit comprises at least one of a census tract, a county, or a state (see pp. [0022-0023]; e.g., the reference of Milton teaches of receiving geographic information from one or more geographic-data providers, which canvasses large geographic regions such as county and state regions).

As for Claim 13, Milton teaches, wherein the plurality of census blocks are geographically closer to each other than other census blocks within the geographical unit that have not been aggregated (see pp. [0049-0050]; e.g., the reference of Milton teaches of a zone repository populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  Select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms, and with each of the records of the plurality of records clustered/classified into one or more zones representing geolocations on a graph.  Outliers are objects which have not need clustered/classified into one or more zones/clusters).

As for Claim 14, Milton teaches, wherein the processor has a plurality of processing cores and wherein aggregating sensitive data records for the individuals into aggregation groups comprises:
allocating a process for aggregating sensitive data records corresponding to the individuals in a census block into an aggregation group to a first processing core of the plurality of processing cores (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a 
allocating a process for aggregating sensitive data records for the individuals in the plurality of census blocks into an aggregation group to a second processing core of the plurality of processing cores (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a geographic information system.   An audience repository can be created and maintained for storing records by which audience membership may be determined  by an audience classifier dependent on a given user identifier. A zone repository is populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  According to paragraph [0050], select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms.  Paragraph 

Claim 15 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of Claim 7, including the additional limitation of “...using a third processing core of a plurality of processing cores” (Paragraph [0090] of Milton teaches of the execution of one or more processors to cause the functional operations described).  Accordingly, Claim 15 is rejected for substantially the same reasons as presented above for Claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (Milton; see Fig. 4; see pp. [0085-0090]; e.g., method for implementation integrating hardware and software components).


Claims 16-20 amount to A non-transitory computer-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of Claims 8, 9, 11 & 15, respectively.  Accordingly, Claims 16-20 are rejected for substantially the same reasons as presented above for Claims 8, 9, 11 & 15 and based on the references’ disclosure of the necessary supporting hardware and software (Milton; see Fig. 4; see pp. [0085-0090]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 1-20 under 35 USC 103 has been fully considered and is persuasive-in part, as a persuasive argument has been provided in regards to the Hoffer reference failing to disclose that the result set “comprises the linking key” as required by Claim 1, amongst additional arguments concerning the deficiencies of the secondary Hoffer reference, now withdrawn from consideration. 
Upon further consideration and in direct response to Applicant’s claim amendments, a new ground of rejection for Claims 1-20 under 35 USC 103 is made in view of LaFever et al (USPG Pub No. 20160283745A1).


Conclusion
The prior art made of reference and not relied upon are considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/27/2021